Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s election filed 7/23/2021.

Applicant’s election of Group I, claims 1-10 and 18 in the reply filed on 7/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Optical encoder and drive control device comprising a light receiving element to receive a first interference fringe formed by a first periodic pattern and a second diffracted light from a second periodic pattern toward the first periodic pattern--.

	In the claims:
	In claim 1, on line 16, “radical” has been changed to  --radial--.



	Non-elected claims 11-17 have been cancelled.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach an optical encoder, among other features, comprising a rotary scale includes a grating pattern having a first periodic pattern disposed in a first radial region and a second periodic pattern disposed in a radial region different from the first region; and a light receiving element to receive a first interference fringe formed by the first periodic pattern , second diffracted light which is diffracted by the second periodic pattern in a radial direction from the second periodic pattern toward the first periodic pattern, wherein an optical path length of the second diffracted light from the second periodic pattern to the light receiving element is different from an optical path length from the light source to the second periodic pattern and an optical path length of the first diffracted light from the first periodic pattern to the light receiving element is the same as an optical path length from the light source to the first periodic pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


I) Ishizuka et al 5,956,140 disclose an optical system comprising a light source for illuminating a phase type diffraction grating on a rotatable member.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/QUE TAN LE/Primary Examiner, Art Unit 2878